Citation Nr: 1007894	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 29, 
2006, for the grant of a 40 percent disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In September 2009, the Veteran and his spouse testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.  
Later that month, the Veteran and his representative 
submitted additional evidence, including copies of 
audiological evaluations and hearing aid adjustments 
apparently undertaken at a VA audiology clinic from April 
2005 to March 2008.  In a September 2009 statement, the 
Veteran's representative waived initial RO consideration of 
this new evidence.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required with respect to the claim 
for an earlier effective date for the assignment of a 40 
percent disability rating for service-connected bilateral 
hearing loss.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

Here, the relevant procedural history shows that the Veteran 
was originally granted service connection for mild to 
moderate high frequency sensorineural bilateral hearing loss 
in an October 1979 rating decision.  At that time, an 
effective date of July 16, 1979, was assigned and the 
disability was rated as noncompensable.  In September 2006, 
the Veteran filed a claim for a higher rating.  In a March 
2007 rating decision, the disability rating for the Veteran's 
service-connected bilateral hearing loss was increased to 40 
percent, effective September 29, 2006, the date of his formal 
claim.  Soon after, the Veteran filed a Notice of 
Disagreement in April 2007 as to the assignment of the 
September 29, 2006 effective date for the 40 percent rating 
for bilateral hearing loss.  Subsequently, during his 
September 2009 Board hearing, the Veteran continued to 
express his disagreement with the currently assigned 
effective date for the 40 percent rating for bilateral 
hearing loss.

The Veteran contends that he went to a VA clinic in June 2005 
for a new hearing test and was told that he had a severe 
hearing loss.  He was subsequently provided hearing aids at 
the VA clinic and continued treatment there from June 2005 
onwards.  The Veteran wants the effective date for his 40 
percent rating to go back to some date in 2005 as VA 
regulations permit a VA examination or hospitalization report 
to serve as an informal claim.  See 38 C.F.R. § 3.157(b).  In 
his July 2007 VA Form 9, Substantive Appeal, the Veteran 
requested an effective date be established at the date in 
2005 when he was tested and fitted with hearing aids at the 
VA clinic in Ann Arbor.  The Veteran also testified that he 
did not file a formal claim for a higher rating until 
September 29, 2006, because no one at the VA clinic notified 
him about the possibility of increased compensation until his 
older brother, also a veteran, suggested the desirability of 
filing a formal claim.  (See transcript at pp. 2, 3, 5, 7).

In this case, the Board notes that the Veteran reported he 
had received VA outpatient treatment for his new hearing aids 
and his hearing loss disability during the period from June 
2005 to September 2006 (when he filed his formal claim for an 
increased rating).  The Veteran also has submitted his copies 
of VA treatment records dated from April 2005 to March 2008.  
The present record thus includes VA treatment records dated 
during the period before the Veteran filed his formal claim 
for a higher rating.

It is unclear, however, if all pertinent VA treatment records 
for this period have been obtained.  For example, it appears 
from the records submitted by the Veteran that he underwent 
VA hearing examinations in April 2005, June 2005, July 2005, 
and December 2005.  Some of these apparently were in 
conjunction with the fitting and adjustment of his new 
hearing aids.  Copies of these examinations, however, are not 
included within the VA treatment records previously found 
within the claims file and dated up to October 2009.  In 
addition, according to VA regulations, the results of all of 
the four hearing examinations cited above are incomplete.  
The results were in graphical form, were not numerically 
interpreted, and the severity, if any, of the Veteran's 
hearing impairment during the period before September 2006 is 
not easily determinable to the layman.  The Board notes that, 
under VA regulations, these results might even be considered 
inadequate to determine whether the Veteran had a bilateral 
hearing loss disability.  See 38 C.F.R. § 3.385.  

Therefore, on remand the RO/AMC should attempt to obtain a 
complete copy of all VA treatment records related to the 
Veteran's hearing loss for the period from April 2005 (when 
his records show the Veteran returned to VA for testing) to 
September 2006 (when he filed his formal claim for a higher 
rating).  

After those records are obtained and associated with the 
claims file, the RO/AMC should request that a VA audiologist 
numerically interpret the results of any VA hearing 
examinations conducted between April 2005 and September 2006, 
including those evaluations conducted in connection with the 
adjustment of his new hearing aids.  The examiner should then 
provide a medical opinion, if possible, on whether the 
medical evidence from this period shows an increase in the 
severity of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to undertake appropriate 
efforts to obtain a complete copy all VA 
treatment for the Veteran's hearing loss 
disorder during the period from April 2005 
to September 2006.  All attempts to 
procure records should be documented in 
the file.

2.  After any missing VA treatment records 
have been associated with the claims file, 
the RO/AMC shall arrange for a VA 
audiologist to review the Veteran's claims 
file, to include a review of the Veteran's 
VA treatment records from the April 2005 
to September 2006 period, and to 
numerically interpret the results of any 
hearing evaluations provided in graphical 
form that the Veteran underwent during 
that time period.  

Following this review, based on a 
comprehensive review of the entire claims 
file, the examiner is requested to provide 
a retrospective medical opinion, if 
possible, on whether the medical evidence 
from the period from April 2005 to 
September 2006 shows an increase in the 
severity of the Veteran's bilateral 
hearing loss.

The examiner is requested to provide a 
rationale for any opinions expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and should further 
explain why an opinion cannot be rendered.

3.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should re-adjudicate the issue of 
entitlement to an effective date earlier 
than September 29, 2006, for the grant of 
a 40 percent disability rating for 
bilateral hearing loss in light of the 
evidence, especially the opinion that may 
have been obtained on remand.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B.  KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


